Exhibit 10.70

THE TALBOTS, INC.

CHANGE IN CONTROL AGREEMENT

November 11, 1993

Mr. Richard T. O’Connell

45 Browndale Place

Port Chester, New York 10573

Dear Mr. O’Connell:

This agreement (the “Agreement”) reflects our mutual understanding regarding
payments to be made to, and benefits to be received by, you in the event that
your employment with The Talbots, Inc. (the “Company”) is terminated by the
Company within twelve (12) months following a Change in Control. This Agreement
shall become effective on the Effective Date (as such term is defined in
paragraph 4 hereof). The capitalized terms used in this Agreement that are not
otherwise defined herein shall have the meanings given to such terms in Appendix
A hereto, incorporated herein by this reference and hereby made a part hereof,

1. Termination after Change in Control. In the event the Company terminates your
employment Without Cause within twelve (12) months after the occurrence of a
Change in Control, then the following shall occur:

(a) the Company shall pay to you on the effective date of such termination
(i) salary for services rendered up to and including the date of termination,
(ii) any and all compensation to which you may be entitled as of the date of
termination pursuant to The Talbots, Inc. 1993 Executive Stock Based Incentive
Plan (the “Plan”) or any other compensation or benefit plan to the extent
permitted by such plans, and (iii) reimbursement for outstanding ordinary and
reasonable expenses incurred by you in connection with the performance of your
duties for the Company up to and including the date on which your employment is
terminated; and

(b) the Company shall pay to you, within thirty (30) days after the effective
date of such termination, an amount equal to the sum of:

 

  (i) your annual base salary at the rate in effect on the date of such
termination, and

 

  (ii) an amount equal to the product of

 

  (w) the amount determined to be payable under clause (i) above, multiplied by



--------------------------------------------------------------------------------

  (x) your Target Incentive Rate in effect on the date of termination,
multiplied by

 

  (y) your Individual Performance Rating, multiplied by

 

  (z) the Company Performance Rating

(the terms referred to in clauses (x), (y) and (z) having the definitions set
forth in the Company’s Management Incentive Program), assuming an Individual
Performance Rating and a Company Performance Rating of 1.0; and

(c) you shall continue to participate, on the same terms and conditions, in any
benefit programs of the Company in which you participated immediately prior to
such termination (including, without limitation, as applicable, any disability
insurance benefit program, any medical insurance program, any dental insurance
program, and any life insurance program) from the time of such termination until
the earlier of (i) the end of the one (1) year period beginning from the
effective date of the termination of your employment or (ii) such time as you
are eligible to be covered by a comparable program of a subsequent employer. You
hereby agree to notify the Company promptly if and when you begin employment
with another employer and if and when you become eligible to participate in any
pension or other benefit plans, programs or arrangements of another employer.

2. Assignment. Neither of the parties hereto shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder.
This Agreement and all of the provisions hereof shall be binding upon, and inure
to the benefit of, the parties hereto, and their successors (including
successors by merger, consolidation or similar transactions), permitted assigns,
executors, administrators, personal representatives, heirs and distributees.

3. Miscellaneous.

(a) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous understandings and agreements, written or oral, between
us respecting such subject matter; provided, however, nothing contained herein
shall be deemed to supersede or modify any of your rights under the Talbots
Phantom Stock Plan Participation Agreement, between the Company and you, which
shall continue in full force and effect; and provided, further, this Agreement
shall not be construed to impair or otherwise adversely affect the grant of any
Award (as such term is defined in the Plan) heretofore made or hereafter made to
you under the Plan.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be wholly performed in that state.



--------------------------------------------------------------------------------

4. Effective Date. This Agreement shall become effective on the later to occur
(the “Effective Date”) of (a) the effective date of the registration statement
on a Form S-1 relating to The Talbots, Inc, being filed on or about November 18,
1993 or (b) the effective date of the offering of securities contemplated
thereby. In the event such registration statement does not become effective and
the offering of securities offered thereby does not commence by December 31,
1993, this Agreement shall be of no force and effect.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign, date and return to The Talbots, Inc. the enclosed copy of this letter
which will then constitute our binding agreement on the subject.

 

Sincerely, THE TALBOTS, INC. By:  

LOGO [g276221sig_zetcher.jpg]

  Name: Arnold Zetcher   Title: President and Chief Executive Officer

Agreed to this 13th day of November, 1993.

 

LOGO [g276221sig_connell.jpg]

Richard T. O’Connell



--------------------------------------------------------------------------------

Appendix A

Definitions. As used in the Change in Control Agreement:

(a) “Change in Control” shall mean (i) the acquisition (including as a result of
a merger) by any “person” (as such term is used in Sections 3(a)(9), 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or persons “acting in concert” (which for purposes of this Agreement shall
include two (2) or more persons voting together on a consistent basis pursuant
to an agreement or understanding between them to act in concert and/or as a
“group” within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange
Act), other than the Company or any of its subsidiaries, or JUSCO (U.S.A.), Inc.
or any of its subsidiaries or “affiliates” (as such term is defined in Rule
12b-2 under the Exchange Act) (collectively, an “Acquiring Person”), of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 25
percent of the combined voting power of the then outstanding securities of the
Company entitled to then vote generally in the election of directors of the
Company, and no other stockholder is the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) , directly or indirectly, of a percentage of
such securities higher than that held by the Acquiring Person; or
(ii) individuals, who, as of the Effective Date, constitute the Board of
Directors (the “Board”) of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided that any
individual becoming a director subsequent to the Effective Date, whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, as a member of the Incumbent Board, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A under the Exchange Act) and
further excluding any individual who is an “affiliate”, “associate” (as such
terms are defined in Rule l2b-2 under the Exchange Act) or designee of an
Acquiring Person having or proposing to acquire beneficial ownership (within the
meaning of Rule l3d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 10 percent of the combined
voting power of the then outstanding securities of the Company entitled to then
vote generally in the election of directors of the Company.

(b) “Without Cause” shall mean: termination by the Company of your employment as
a result of an event or condition other than the following:

(i) your death;

(ii) your failure substantially to perform your employment duties as a result of
physical incapacity for a



--------------------------------------------------------------------------------

continuous period of at least six (6) months after you have become eligible for
the Company’s long-term disability benefits (any dispute as to your
incapacitation shall be resolved by an independent physician, reasonably
acceptable to you and the Board, whose determination shall be final and binding
upon you and the Company);

(iii) your conviction for theft or public drunkenness;

(iv) your commission of repeated acts of material misconduct, which acts have a
materially adverse effect on the Company;

(v) your conviction of a felony, which conviction has a materially adverse
effect on the Company;

(vi) any material breach of your employment duties, which remains uncured after
twenty (20) days’ written notice from the Company; or

(vii) any material breach by you of the Confidentiality and Non-Disclosure
Agreement made between you and the Company.